Title: To James Madison from Willink and Van Staphorst, 16 June 1803 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


16 June 1803, Amsterdam. Acknowledge JM’s letter of 19 Apr. informing them that $17,887.50 is “about to be remitted by the Secretary of the Treasury” and instructing them to apply it “in certain proportions to three distinct accounts of the Diplomatic fund, Captures, and Seamen.” “We shall act accordingly and shall … remit semi-annual accounts of the same.”
 

   
   RC and duplicate (DNA: RG 59, Letters Received from Bankers). RC 1 p.; docketed by Wagner as received 31 Aug.



   
   See JM to Rufus King or Christopher Gore, 19 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539 and n.).


